Mr. Chief Justice Burger
delivered the opinion of the Court.
We granted certiorari to decide whether consumers who pay a higher price for goods purchased for personal use as a result of antitrust violations sustain an injury in their “business or property” within the meaning of § 4 of the Clayton Act, 38 Stat. 731, 15 U. S. C. § 15.
*335I
Petitioner brought a class action on behalf of herself and all persons in the United States who purchased hearing aids manufactured by five corporations, respondents here. Her complaint alleges that respondents have committed a variety of antitrust violations, including vertical and horizontal price fixing.1 Because of these violations, the complaint alleges, petitioner and the class of persons she seeks to represent have been forced to pay illegally fixed higher prices for the hearing aids and related services they purchased from respondents’ retail dealers. Treble damages and injunctive relief are sought under §§ 4 and 16 of the Clayton Act, 38 Stat. 731, 737, as amended, 15 U. S. C. §§ 15 and 26.
Respondents moved for dismissal of the complaint or summary judgment in the District Court. Among other things, respondents argued that Reiter, as a retail purchaser of hearing aids for personal use, lacked standing to sue for treble damages under § 4 of the Clayton Act because she had not been injured in her “business or property” within the meaning of the Act.
The District Court held that under § 4 a retail purchaser is injured in “property” if the purchaser can show that antitrust violations caused an increase in the price paid for the article purchased. The District Court relied on Chattanooga Foundry & Pipe Works v. Atlanta, 203 U. S. 390, 396 (1906), and the legislative history of the Clayton Act set forth in Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U. S. 477, *336486 n. 10 (1977), indicating that Congress intended to give a § 4 remedy to consumers. 435 F. Supp. 933, 935-938 (Minn. 1977).
The District Court determined, however, that the respondents had raised a “controlling question of law as to which there is substantial ground for difference of opinion,” id., at 938, and accordingly certified the question for interlocutory review under 28 U. S. C. § 1292 (b). It then stayed further proceedings in the case and declined to express any opinion on the merits of the other issues raised by respondents’ motions or on the certifiability of the class.
The Court of Appeals reversed, holding that retail purchasers of consumer goods and services who allege no injury of a commercial or business nature are not injured in their “business or property” within the meaning of § 4. 579 F. 2d 1077 (CA8 1978). Noting the absence of any holdings on this precise issue by this Court or other courts of appeals, the court reasoned that the phrase “business or property” was intended to limit standing to those engaged in commercial ventures. It relied on the legislative history and this Court’s statement in Hawaii v. Standard Oil Co., 405 U. S. 251, 264 (1972), that “business or property” referred to “commercial interests or enterprises.” A contrary holding, the Court of Appeals observed, would add a substantial volume of litigation to the already strained dockets of the federal courts and could be used to exact unfair settlements from retail businesses. Small and medium-sized retailers would be especially hard hit by “gigantic consumer class actions,” and granting standing to retail consumers might actually have an anticompeti-tive impact as a consequence. Accordingly, the Court of Appeals thought “it sensible as a matter of policy and compelled as a matter of law that consumers alleging no injury of a commercial or competitive nature are not injured in their property under section 4 of the Clayton Act.” 579 F. 2d, at 1087.
*337We granted certiorari, 439 U. S. 1065 (1979).2 We reverse.3
II
As is true in every case involving the construction of a statute, our starting point must be the language employed by Congress. Section 4 of the Clayton Act, 38 Stat. 731, provides:
“Any person who shall be injured in his business or property by reason of anything forbidden in the antitrust laws may sue therefor in any district court of the United States . . . without respect to the amount in controversy, and shall recover threefold the damages by him sustained, and the cost of suit, including a reasonable attorney’s fee.” 15 U. S. C. § 15 (emphasis added).
On its face, § 4 contains little in the way of restrictive language. In Pfizer Inc. v. Government of India, 434 U. S. 308 (1978), we remarked:
“ ‘The Act is comprehensive in its terms and coverage, protecting all who are made victims of the forbidden prac*338tices by whomever they may be perpetrated.’ Mandeville Island Farms, Inc. v. American Crystal Sugar Co., 334 U. S. 219, 236; cf. Perma Life Mufflers, Inc. v. International Parts Corp., 392 U. S. 134, 138-139. And the legislative history of the Sherman Act demonstrates that Congress used the phrase 'any person’ intending it to have its naturally broad and inclusive meaning. There was no mention in the floor debates of any more restrictive definition.” Id., at 312.
Similarly here, the word “property” has a naturally broad and inclusive meaning. In its dictionary definitions and in common usage “property” comprehends anything of material value owned or possessed. See, e. g., Webster’s Third New International Dictionary 1818 (1961). Money, of course, is a form of property.
Respondents protest that, if the reference to “property” in § 4 means “money,” the term “business” then becomes superfluous, for every injury in one’s business necessarily involves a pecuniary injury. They argue that if Congress wished to permit one who lost only money to bring suit under § 4, it would not have used the restrictive phrase “business or property” ; rather, it would have employed more generic language akin to that of § 16, for example, which provides for injunctive relief against.any “threatened loss or damage.” 15 U. S. C. § 26. Congress plainly intended to exclude some category of injury in choosing the phrase “business or property” for § 4. Only a “commercial interest” gloss, they argue, both gives the phrase the restrictive significance intended for it and at the same time gives independent significance to the word “business” and the word “property.” The argument of respondents is straightforward: the phrase “business or property” means “business activity or property related to one’s business.” Brief for Respondents 11 n. 7.
That strained construction would have us ignore the disjunctive “or” and rob the term “property” of its independent *339and ordinary significance; moreover, it would convert the noun “business” into an adjective. In construing a statute we are obliged to give effect, if possible, to every word Congress used. United States v. Menasche, 348 U. S. 528, 538-539 (1955). Canons of construction ordinarily suggest that terms connected by a disjunctive be given separate meanings, unless the context dictates otherwise; here it does not. See FCC v. Pacifica Foundation, 438 U. S. 726, 739-740 (1978). Congress’ use of the word “or” makes plain that “business” was not intended to modify “property,” nor was “property” intended to modify “business.”
When a commercial enterprise suffers a loss of money it suffers an injury in both its “business” and its “property.” But neither term is rendered redundant by recognizing that a consumer not engaged in a “business” enterprise, but rather acquiring goods or services for personal use, is injured in “property” when the price of those goods or services is artificially inflated by reason of the anticompetitive conduct complained of. The phrase “business or property” also retains restrictive significance. It would, for example, exclude personal injuries suffered. E. g., Hamman v. United States, 267 F. Supp. 420, 432 (Mont. 1967). Congress must have intended to exclude some class of injuries by the phrase “business or property.” But it taxes the ordinary meaning of common terms to argue, as respondents do, that a consumer’s monetary injury arising directly out of a retail purchase is not comprehended by the natural and usual meaning of the phrase “business or property.” We simply give the word “property” the independent significance to which it is entitled in this context. A consumer whose money has been diminished by reason of an antitrust violation has been injured “in his . . . property” within the meaning of § 4.
Indeed, this Court indicated as much in Chattanooga Foundry & Pipe Works v. Atlanta, 203 U. S. 390 (1960). There the city alleged that the anticompetitive conduct of the de*340fendants had caused the city to pay more for water pipes purchased for use in the city’s water system. The defendants answered that the pecuniary injury resulting from the alleged overcharges did not injure the city in its “business or property” within the meaning of § 4. This Court, without relying on the fact that the city was engaged in a business enterprise, stated:
“The city was . . . injured in its property, at least, if not in its business of furnishing water, by being led to pay more than the worth of the pipe. A person whose property is diminished by a payment of money wrongfully induced is injured in his property.” 203 U. S., at 396.
The holding of Chattanooga Foundry could well have been grounded on the undisputed fact that the city was engaged in the commercial enterprise of supplying water for a charge and, therefore, engaged in a business. It was not uncommon for both municipalities and private companies to own and operate competing waterworks at the turn of the century. In operating a municipal public utility, the city was in a real sense engaged in the “business of furnishing water” when it purchased the pipe to carry water from the city’s reservoirs to its customers. Ibid.
Yet, the Court’s holding in Chattanooga Foundry was deliberately grounded on the premise that the city had been injured in its “property” — independent of any injury it had sustained in its “business of furnishing water”' — because the defendants’ antitrust violation caused it to pay a higher price for the pipe than it otherwise would have paid. Ibid. Chattanooga Foundry therefore establishes that monetary injury, standing alone, may be injury in one’s “property” within the meaning of § 4. Thus, the fact that petitioner Reiter was deprived of only money, albeit a modest amount, is no reason to conclude that she did not sustain a “property” injury.
Nor does her status as a “consumer” change the nature of *341the injury she suffered or the intrinsic meaning of “property” in § 4. That consumers of retail goods and services have standing to sue under § 4 is implicit in our decision in Goldfarb v. Virginia State Bar, 421 U. S. 773, 780, 782 (1975). There we held that a bar association was subject to a treble-damages suit brought under § 4 by persons who sought legal services in connection with the purchase of a residence. Furthermore, we have often referred to “consumers” as parties entitled to seek damages under § 4 without intimating that consumers of goods and services purchased for personal rather than commercial use were in any way foreclosed by the statutory language from asserting an injury in their “property.” E. g., Pfizer Inc. v. Government of India, 434 U. S., at 313-315; Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U. S., at 486 n. 10; Hanover Shoe, Inc. v. United Shoe Machinery Corp., 392 U. S. 481, 494 (1968); Mandeville Island Farms v. American Crystal Sugar Co., 334 U. S. 219, 236 (1948).
Hawaii v. Standard Oil Co., 405 U. S. 251 (1972), is not to the contrary. There we held that injury to a state’s total economy, for which the state sought redress in its parens patriae capacity, was not cognizable under § 4. It is true we noted that the words “business or property” refer to “commercial interests or enterprises,” and reasoned that Hawaii could not recover on its claim for damage done to its “general economy” because such injury did not harm Hawaii’s “commercial interests.” 405 U. S., at 264.
However, the language of an opinion is not always to be parsed as though we were dealing with language of a statute. Use of the phrase “commercial interests or enterprises,” read in context, in no sense suggests that only injuries to a business entity are within the ambit of § 4. Respondents ignore the Court’s careful use of the disjunctive and the naturally broad meaning of the term “interests” in Hawaii v. Standard Oil Co., supra. The phrase “commercial interests” was used there as a generic reference to the interests of the *342State of Hawaii as a party to a commercial transaction. This is apparent from Hawaii’s explicit reaffirmance of the rule of Chattanooga Foundry and statement that, where injury to a state “occurs in its capacity as a consumer in the marketplace” through a “payment of money wrongfully induced,” treble damages are recoverable by a state under the Clayton Act. Hawaii v. Standard Oil Co., supra, at 263 n. 14. A central premise of our holding in Hawaii was concern over duplicative recoveries. We noted that a “large and ultimately indeterminable part of the injury to the 'general economy’ ” for which the State sued was “no more than a reflection of injuries to the 'business or property’ of consumers” for which, on a proper showing, they could recover in their own right. 405 U. S., at 263-264.
Consumers in the United States purchase at retail more than $1.2 trillion in goods and services annually. 1978 Economic Report of the President 257 (Table B-l). It is in the sound commercial interests of the retail purchasers of goods and services to obtain the lowest price possible within the framework of our competitive private enterprise system. The essence of the antitrust laws is to ensure fair price competition in an open market. Here, where petitioner alleges a wrongful deprivation of her money because the price of the hearing aid she bought was artificially inflated by reason of respondents’ anticompetitive conduct, she has alleged an injury in her “property” under § 4.
Nothing in the legislative history of § 4 conflicts with our holding today. Many courts and commentators have observed that the respective legislative histories of § 4 of the Clayton Act and § 7 of the Sherman Act, its predecessor, shed no light on Congress’ original understanding of the terms “business or property.” 4 Nowhere in the legislative record *343is specific reference made to the intended scope of those terms. Respondents engage in speculation in arguing that the substitution of the terms “business or property” for the broader language originally proposed by Senator Sherman5 was clearly intended to exclude pecuniary injuries suffered by those who purchase goods and services at retail for personal use. None of the subsequent floor debates reflect any such intent. On the contrary, they suggest that Congress designed the Sherman Act as a “consumer welfare prescription.” R. Bork, The Antitrust Paradox 66 (1978). Certainly the leading proponents of the legislation perceived the treble-damages remedy of what is now § 4 as a means of protecting consumers from overcharges resulting from price fixing. E. g., 21 Cong. Rec. 2457, 2460, 2558 (1890). Because Congress in 1890 rejected a proposal to allow a group of consumers to bring a collective action as a class, some legislators questioned whether individual consumers would be willing to bring actions for relatively small amounts. See, e. g., id., at 1767-1768, 2569, 2612, 3147-3148, 3150. At no time, however, was the right of a consumer to bring an action for damages questioned.6
In Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., supra, after examining the legislative history of § 4, we described the Sherman Act as “conceived of primarily as a remedy for ‘[t]he people of the United States as individuals/ especially consumers,” and the treble-damages provision of the Clayton Act as “conceived primarily as ‘open[ing] the door of justice *344to every man . . . and giv[ing] the injured party ample damages for the wrong suffered.’ ” 429 U. S., at 486 n. 10. Thus, to the extent that the legislative history is relevant, it supports our holding that a consumer deprived of money by reason of allegedly anticompetitive conduct is injured in “property” within the meaning of § 4.7
Respondents also argue that allowing class actions to be brought by retail consumers like the petitioner here will add a significant burden to the already crowded dockets of the federal courts. That may well be true but cannot be a controlling consideration here. We must take the statute as we find it. Congress created the treble-damages remedy of § 4 precisely for the purpose of encouraging private challenges to antitrust violations. These private suits provide a significant supplement to the limited resources available to the Department of Justice for enforcing the antitrust laws and deterring violations. Indeed, nearly 20 times as many private antitrust actions are currently pending in the federal courts as actions filed by the Department of Justice. Administrative Office of the United States Courts Ann. Rep. 101, Table 28 (1978). To be sure, these private suits impose a heavy litigation burden on the federal courts; it is the clear responsibility of Congress to provide the judicial resources necessary to execute its mandates.
Finally, respondents argue that the cost of defending consumer class actions will have a potentially ruinous effect on small businesses in particular and will ultimately be paid by *345consumers in any event. These are not unimportant considerations, but they are policy considerations more properly addressed to Congress than to this Court. However accurate respondents’ arguments may prove to be — and they are not without substance — they cannot govern our reading of the plain language in § 4.
District courts must be especially alert to identify frivolous claims brought to extort nuisance settlements; they have broad power and discretion vested in them by Ted. Rule Civ. Proc. 23 with respect to matters involving the certification and management of potentially cumbersome or frivolous class actions. See generally Durham & Dibble, Certification: A Practical Device for Early Screening of Spurious Antitrust Litigation, 1978 B. Y. U. L. Rev. 299. Recognition of the plain meaning of the statutory language “business or property” need not result in administrative chaos, class-action harassment, or “windfall” settlements if the district courts exercise sound discretion and use the tools available.
The judgment of the Court of Appeals is reversed, and the case is remanded for further proceedings consistent with this opinion.

Reversed and remanded.

Me. Justice Brennan took- no part in the decision of this case.

 Specifically, Reiter alleges that respondents violated §§ 1 and 2 of the Sherman Act, 26 Stat. 209, as amended, 15 U. S. C. §§ 1 and 2, and § 3 of the Clayton Act, 38 Stat. 731, 15 U. S. C. § 14. She claims respondents restricted the territories, customers, and brands of hearing aids offered by their retail dealers, used the customer lists of their retail dealers for their own purposes, prohibited unauthorized retailers from dealing in or repairing their hearing aids, and conspired among themselves and with their retail dealers to fix the retail prices of the hearing aids.


 Differing views on this issue have been expressed by various courts. See, e. g., Reiter v. Sonotone Corp., 579 F. 2d 1077 (CA8 1978) (case below); Bravman v. Bassett Furniture Industries, 552 F. 2d 90, 98-99, and n. 23 (CA3), cert. denied, 434 U. S. 823 (1977); Cleary v. Chalk, 159 U. S. App. D. C. 415, 419 n. 17, 488 F. 2d 1315, 1319 n. 17 (1973), cert. denied, 416 U. S. 938 (1974); Theophil v. Sheller-Globe Corp., 446 F. Supp. 131 (EDNY 1978); Gutierrez v. E. & J. Gallo Winery Co., 425 F. Supp. 1221 (ND Cal. 1977), appeal docketed, No. 77-1725 (CA9).


 The Court of Appeals expressly noted that Reiter’s claim for injunctive relief under § 16 of the Clayton Act was riot before it on interlocutory appeal. 579 F. 2d, at 1087 n. 19. The court therefore expressed no view as to Reiter’s standing to raise this claim. It also expressly refused to decide whether Reiter’s claim for treble damages under § 4 was barred by the direct-purchaser rule of Illinois Brick Co. v. Illinois, 431 U. S. 720 (1977). 579 F. 2d, at 1079 n. 3. Accordingly, these issues are not before us.


 See, e. g., Hawaii v. Standard Oil Co., 405 U. S. 251, 261 (1972); Weinberg v. Federated Department Stores, Inc., 426 F. Supp. 880, 882-883 (ND Cal. 1977), appeal docketed, No. 77-1547 (CA9); M. Forkosch, *343Antitrust and the Consumer 2-3 (1956); Comment, Closing the Door on Consumer Antitrust Standing, 54 N. Y. U. L. Rev. 237, 242-243, 249-252 (1979). See also 1 P. Areeda & D. Turner, Antitrust Law ¶ 106, pp. 14r-16 (1978).


 As originally introduced, the bill that ultimately became the Sherman Act authorized "any person or corporation injured or damnified by [an unlawful] arrangement, contract, agreement, trust, or combination” to sue for damages thereby sustained. S. 1, 51st Cong., 1st Sess., §2 (1889).


 Of course, the treble-damages remedy of § 4 took on new practical significance for consumers with the advent of Fed. Rule Civ. Proc. 23.


 Although in no sense a controlling consideration, we note that our holding is consistent with the assumption on which Congress enacted the Hart-Scott-Rodino Antitrust Improvements Act of 1976, 90 Stat. 1394, 15 U. S. C. § 15c et seq. The 'text and legislative history of this statute make clear that in 1976 Congress believed that consumers have a cause of action under § 4, which the statute authorizes the states to assert in a parens patriae capacity. See, e. g., 15 U. S. C. §§ 15c (a)(1), 15c (a)(1) (B)(ii), 15c (b)(2); H. R. Rep. No. 94^499, pp. 6, 9 (1975). See also Illinois Brick Co. v. Illinois, 431 U. S., at 734 n. 14.